Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 15 June 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (92/314/ECSC) #
 Type: Decision
 Subject Matter: health;  international trade;  political geography;  European construction;  political framework
 Date Published: 1992-06-20

 Avis juridique important|41992D0314DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 15 June 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (92/314/ECSC) - Official Journal L 166 , 20/06/1992 P. 0035 - 0035DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 15 June 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (92/314/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas under Decision 92/285/ECSC (1), trade in the products covered by the ECSC Treaty between the European Coal and Steel Community and the Republics of Serbia and Montenegro is prohibited; Whereas the embargo established under United Nations Security Council resolution 757 (1992) does not apply to exports to the Republics of Serbia and Montenegro of products intended for strictly medical purposes and notified to the committee set up under United Nations Security Council resolution 724 (1991); Whereas the Community and its Member States have agreed to amend Decision 92/285/ECSC so as not to prohibit exports to the Republics of Serbia and Montenegro of products covered by the ECSC Treaty intended for strictly medical purposes and notified to the committee set up under United Nations Security Council resolution 724 (1991); In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Decision 92/285/ECSC is hereby amended as follows: 1. the following point shall be added to Article 2: '(e) exports to the Republics of Serbia and Montenegro of products covered by the ECSC Treaty intended for strictly medical purposes and notified to the committee set up under United Nations Security Council resolution 724 (1991).'; 2. the following Article shall be added: 'Article 2a Exports to the Republics of Serbia and Montenegro of products covered by the ECSC Treaty intended for strictly medical purposes shall be subject to prior authorization by the competent authorities of the Member States.'. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 31 May 1992. Done at Luxembourg, 15 June 1992. The President Joao PINHEIRO (1) OJ No L 151, 3. 6. 1992, p. 20.